Title: From George Washington to John Canon, 15 September 1788
From: Washington, George
To: Canon (Cannon), John



Sir,
Mount Vernon September 15th 1788

As I have not received a line from you for more than fifteen months, and am altogether in the dark respecting the business which was committed to your care—I would thank you for information respecting the tenements—the Rents &ca of my Lands in Fayette and Washington Counties. And, as the latter—that is the Rents—may have been received in specific articles I should be glad to know they are disposed off. Letters Lodged at the Post office (and I believe one is now established from Philadelphia to Pittsburgh) will come safe—by private hands they

rarely do—and any money which may have arisen from the Rents, or the produce of them, Mr Smith, I am certain, will undertake if committed to his care, to forward to me.
If any proposals have been made to you for purchasing either, or part of the above tracts, I should be glad to know on what terms. As also to whom they are now tenanted, and what the Rents are. I am Sir Yrs &c.

Go. Washington

